DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/19/2021, which are in response to USPTO Office Action mailed 8/19/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOPCROFT et al. (US PGPUB No. 2016/0378807; Pub. Date: Dec. 29, 2016) in view of Beier et al. (US PGPUB No. 2014/0085115; Pub. Date: Mar. 27, 2014), Carlgren et al. (US Patent No.: 5,099,426; Date of Patent: Mar. 24, 1992) and Inohara (US Patent No. 6,182,111; Date of Patent: Jan. 30, 2001).
Regarding independent claim 7,
HOPCROFT discloses a method for generating comprising: receiving a plurality of pieces of code information corresponding to a plurality of words included in text data, using a processor; See Paragraph [0056] (Disclosing a search system employing a bit vector search index using a number of bit vectors to represent indexed documents within electronic documents wherein a document can include, but is not limited to, text, i.e. receiving a plurality of pieces of code information corresponding to a plurality of words included in text data (e.g. wherein bit vector data represents code information).)
specifying a plurality of pieces of code information, an appearance frequency of which exceeds a threshold among the pieces of code information being received, based on bit information on a specific bit position of the pieces of code information for distinguishing whether the code information is a word code for a high-frequency word or a word code for a low-frequency word, using the processor; See Paragraph [0162], (Disclosing techniques for storing and retrieving data in a bit vector search index wherein the bit vectors comprise a plurality of terms. The frequency of term occurring is determined according to bit vector intersections of a bit vector search index where each bit in the bit vector is used to represent whether a document includes a term from a set of terms, i.e. bit information on a specific bit position (e.g. each bit is a specific bit having a position within the bit vector).). See Paragraph [0069], (A score table for a document is used to derive a frequency of terms and other information in a document, i.e. specifying an appearance frequency.). See Paragraph [0169], (Disclosing determining a term's frequency across shards of a bit 
acquiring a plurality of vectors associated with the pieces of code information being specified, by referring to a storage that stores therein a vector corresponding to a word in association with code information corresponding to the word, using the processor; See Paragraph [0056], (The bit vector search index uses a number of bit vectors to represent indexed documents, i.e. acquiring a plurality of vectors associated with pieces of code information.) Note FIG. 44 wherein bit vector search index 4410 is part of search system 4400 and comprises shards 4412 that represent collections of documents having text information, i.e. referring to a storage that stores a vector corresponding to a word in association with the code information corresponding to the word (e.g. documents of the shards are indexed into vectors having a collection of bits that represent code information associated with words within said documents).)
generating a representative vector representing the vectors being acquired by accumulating values of the vectors or arranging values of the vectors, using the processor; See Paragraph [0065], (Matcher component 4404 comprises a bit vector selection component that identifies a set of bit vectors for the terms from the bit vector search index and includes the bit vector processing component configured to intersect the selected bit vectors in order to identify the set of matching documents, i.e. 
HOPCROFT does not disclose the step of making a high-frequency vector table, that indicates a vector which is associated with a one or two byte code,…reside in the storage
Carlgren discloses the step of making a high-frequency vector table, that indicates a vector which is associated with a one or two byte code,…reside in the storage See FIG. 2 and Col. 6, lines 14-27, (FIG. 2 illustrating a high frequency word pointer list, i.e. a high-frequency vector table residing in storage containing word numbers of high frequency words determined from text. Words from the text are tokenized and represented by one byte or two byte representations, i.e. a high-frequency vector table, that indicates a vector which is associated with a one or two byte code.)
	HOPCROFT and Carlgren are analogous art because they are in the same field of endeavor, frequency analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HOPCROFT to include the method of generating one or two byte words to identify pieces of text as disclosed by Carlgren. Doing so would allow the system to identify words and/or phrases of any length with short byte-length identifiers that may be searched without needing to search for potentially long strings of text via an efficient compression of words that allows for convenient retrieval.
HOPCROFT-Carlgren does not disclose the appearance frequency of which exceeds the threshold, 
Carlgren discloses determining a high frequency word, Carlgren does not outline a specific mechanism for said operation.
Beier discloses the appearance frequency of which exceeds the threshold, See Paragraph [0045], (A frequency threshold is used to indicate which values have a frequency over a frequency threshold and are therefore not removed from the table.).
	HOPCROFT, Carlgren and Beier are analogous art because they are in the same field of endeavor, frequency analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HOPCROFT-Carlgren to include the method of identifying high frequency words via threshold analysis as disclosed by Beier. Doing so would allow words that meet a determined amount to be considered high-frequency while the rest are considered low-frequency. Paragraph [0029] of Beier discloses that the use of a frequency threshold-value does not require high computational effort, therefore the frequency of words may be determined quickly and consecutively for a large number of words.
HOPCROFT-Carlgren-Beier does not disclose reading out the high-frequency vector table from an auxiliary storage.  
Inohara discloses reading out the high-frequency vector table from an auxiliary storage. HOPCROFT, Carlgren, Beier and Inohara are analogous art because they are in the same field of endeavor, frequency analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HOPCROFT-Carlgren-Beier to include the method of storing important data tables in a secondary storage as disclosed by Inohara. Col. 6, lines 60–Inohara disclose that the method provides high speed access to frequently requested data such that clients have optimal access to frequency information.
Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOPCROFT et al. (US PGPUB No. 2016/0378807; Pub. Date: Dec. 29, 2016) in view of Carlgren et al. (US Patent No.: 5,099,426; Date of Patent: Mar. 24, 1992) and Inohara (US Patent No. 6,182,111; Date of Patent: Jan. 30, 2001).
Regarding independent claim 8,
	HOPCROFT discloses a method for generating comprising: receiving a plurality of pieces of code information corresponding to a plurality of words included in text data, using a processor; See Paragraph [0056] (Disclosing a search system employing a bit vector search index using a number of bit vectors to represent indexed documents within electronic documents wherein a document can include, but is not limited to, text, i.e. receiving a plurality of pieces of code information corresponding to a plurality of words included in text data (e.g. wherein bit vector data represents code information).)
specifying a plurality of pieces of code information, an appearance frequency of which exceeds a threshold among the pieces of code information being received, based on bit information on a specific bit position of the pieces of code information for distinguishing whether the code information is a word code for a high-frequency word or a word code for a low-frequency word, using the processor; See Paragraph [0162], (Disclosing techniques for storing and retrieving data in a bit vector search index wherein the bit vectors comprise a plurality of terms. The frequency of term occurring is determined according to bit vector intersections of a bit vector search index where each bit in the bit vector is used to represent whether a document includes a term from a set of terms, i.e. bit information on a specific bit position (e.g. each bit is a specific bit having a position within the bit vector).). See Paragraph [0069], (A score table for a document is used to derive a frequency of terms and other information in a document, i.e. specifying an appearance frequency.). See Paragraph [0169], (Disclosing determining a term's frequency across shards of a bit vector. Terms are determined to be common (e.g. high-frequency) according to a term frequency threshold, i.e. specifying an appearance frequency which exceeds a threshold. Terms outside of common terms are assumed to be below a threshold term frequency (e.g. low-frequency words)).
acquiring a plurality of vectors associated with the pieces of code information being specified, by referring to a storage that stores therein a vector corresponding to a word in association with code information corresponding to the word, using the processor; See Paragraph [0056], (The bit vector search index uses a number of bit vectors to represent indexed documents, i.e. acquiring a plurality of vectors associated with pieces of code information.) Note FIG. 44 wherein bit vector search index 4410 is part of search system 4400 and comprises shards 4412 that represent collections of documents having text information, i.e. referring to a storage that stores a vector corresponding to a word in association with the code information corresponding to the word (e.g. documents of the shards are indexed into vectors having a collection of bits that represent code information associated with words within said documents).)
generating a representative vector representing the vectors being acquired by accumulating values of the vectors or arranging values of the vectors, using the processor; See Paragraph [0065], (Matcher component 4404 comprises a bit vector selection component that identifies a set of bit vectors for the terms from the bit vector search index and includes the bit vector processing component configured to intersect the selected bit vectors in order to identify the set of matching documents, i.e. generating a representative vector representing the vectors being acquired by arranging values of the vectors.)
and calculating a vector of code information, the appearance frequency of which is equal to or less than the threshold among the pieces of code information, See Paragraph [0169], (The method may determine that a term frequency is below an assigned threshold term frequency. Terms are partitioned into groups based on term frequency analysis. A tier hint is used to represent how frequently a term appears in search queries which helps determine the class of storage to use for a particular set of terms, i.e. i.e. calculating a vector of code information, the appearance frequency of which is equal to or less than the threshold among the pieces of code information.)
by sequentially reading out data in a low-frequency vector table that indicates a vector See Paragraph [0169], (The method may determine that a term frequency is below an assigned threshold term frequency. Terms are partitioned into groups based on term frequency analysis. A tier hint is used to represent how frequently a term appears in search queries which helps determine the class of storage to use for a particular set of terms, i.e. i.e. calculating a vector of code information, the appearance frequency of which is equal to or less than the threshold among the pieces of code information.) Note [0162] wherein both common terms and rare terms are organized in the bit vector representation, i.e. a low-frequency vector table.) Additionally, note [0221] and [0225] wherein the method includes a step of reading rows of storage corresponding to term vector blocks which are written in sequence, i.e. sequentially reading out data.
The examiner notes that HOPCROFT does not explicitly disclose a vector which is associated with a two or three byte code.
	HOPCROFT does not disclose a vector which is associated with a two or three byte code.	Carlgren discloses a vector which is associated with a two or three byte code. See Col. 6, lines 22-25, (Respective words of an original text may be represented by one or two byte representations, i.e. associating low-frequency vector data with a two byte code.) The examiner notes that the method of Carlgren assigns one or two byte codes to words/phrases found within text.
	HOPCROFT and Carlgren are analogous art because they are in the same field of endeavor, frequency analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HOPCROFT to include the method of generating one or two byte words to identify pieces of text as disclosed by Carlgren. Doing so would allow the system to identify words and/or phrases of any length with short byte-length identifiers that may be searched without needing to search for potentially long strings of text via an efficient compression of words that allows for convenient retrieval.
	HOPCROFT-Carlgren does not disclose reading out the high-frequency vector table from an auxiliary storage.
	Inohara discloses reading out the high-frequency vector table from an auxiliary storage. See Col. 10, lines 40-49, (Disclosing a method comprising storing a plurality of data structures either main and/or secondary storages. The data structures including a tables denoting frequency data.) The examiner notes that the Inohara reference is relied upon to disclose the fact that tables and/or any data structure may be stored in secondary storage.
HOPCROFT, Carlgren and Inohara are analogous art because they are in the same field of endeavor, frequency analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of HOPCROFT-Carlgren to include the method of storing important data tables in a secondary storage as disclosed by Inohara. Col. 6, lines 60–65 of Inohara disclose that the method provides high speed access to frequently requested data such that clients have optimal access to frequency information.

Regarding independent claim 12,
	The claim is analogous to the subject matter of independent claim 8 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Response to Arguments
Applicant’s cancellation of claims 1-6 and 9 is acknowledged by the examiner. The corresponding rejections under 35 USC 101 and 35 USC 103. have been withdrawn. 
Applicant’s arguments and amendments with respect to claims 7-8 and 11-12 regarding the rejection of said claims under 35 USC 101 have been considered. Accordingly, the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 7-8 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159         
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159